Citation Nr: 0113697	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD with bruxism.  The 
veteran perfected a timely appeal of this determination to 
the Board.


REMAND

The veteran asserts that service connection is warranted for 
PTSD because he has this disorder as a result of his 
experiences while serving in the Republic of Vietnam.  In 
support, he points out that VA has diagnosed him as having 
this disability.  In addition, the veteran has submitted lay 
statements in which family members reported that he has 
exhibited psychiatric symptomatology and ground his teeth 
since returning from Vietnam.

With respect to his PTSD, the veteran has identified in an 
April 1999 letter several in-service stressors.  They 
include:  (1) the death of his best friend [redacted], who 
reportedly died from an infection while receiving treatment 
for a leg wound; (2) witnessing the mass burial, by 
bulldozer, of 60 to 80 naked bodies of Viet Cong troops and 
Vietnamese civilians; (3) being physically assaulted by anti-
war protesters upon arrival in the United States prior to his 
discharge; (4) being subjected to enemy fire; and (5) 
learning, while at home, of the death in Vietnam of a 
friend's brother, [redacted].  It appears that the deaths cited by 
the veteran occurred after the veteran's separation from 
active duty, [redacted] in February 1968 and [redacted] in February 
1969.  Therefore, while these deaths may have been stressors, 
they cannot support a claim for service connection for PTSD.

The veteran cites the recent enactment of the Veterans Claims 
Assistance Act of 2000 and asserts that if the Board 
determines that the evidence of record is insufficient to 
support the grant of service connection for PTSD, that the 
matter be remanded for further development, to specifically 
include requesting that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) attempt to corroborate 
his claimed stressors; the Board agrees.  In this regard, the 
Board observes that the RO has conceded that the veteran 
suffers from PTSD but has denied this claim on the basis that 
the veteran has not been shown to have served in combat, and 
that there is no supporting evidence that any of his claimed 
in-service stressors occurred.

VA Adjudication Procedure Manual M21-1, Part III, 
 5.14(b)(5) (1999), requires development:  "A denial solely 
because of an unconfirmed stressor is improper unless it has 
first been reviewed by the USASCRUR or the Marine Corps."

As noted by the veteran, the President has recently signed 
into law the Veterans Claims Assistance Act of 2000.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. Feb. 22, 2001); VAOPGCPREC 11-2000 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

For the foregoing reasons, the Board concludes that the 
veteran's claim of service connection for PTSD with bruxism 
must be remanded.  On remand, the RO must provide the 
USASCRUR with a list of the veteran's reported stressors, 
together with other pertinent service information, and 
thereafter obtain an addendum to the April 1999 psychiatric 
examination with respect to whether the diagnosis of PTSD is 
linked to any stressor for which the RO has determined there 
is "credible supporting evidence." See 38 C.F.R. § 3.304(f) 
(2000).  

The April 1999 VA psychiatric examiner indicated that the 
veteran was receiving VA treatment for his psychiatric 
problems.  VA treatment records dated from April to May and 
October to December 1999 have been associated with the claims 
folder.  Any outstanding VA treatment records must be 
obtained and considered by VA in connection with this appeal.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board is REMANDING this case for the following:

1.  The RO should obtain and associate 
with the claims folder any outstanding 
pertinent records of the veteran's 
treatment for psychiatric and/or dental 
problems from any facility or source 
identified by the veteran, and 
specifically, any pertinent outstanding 
records from the Boston, Massachusetts, 
VA Medical Center.  The aid of the 
veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  The RO should request that the 
veteran submit an additional statement 
containing more detail-as much detail as 
possible-regarding the stressors to 
which he was exposed during service.  He 
should be asked to provide specific 
details of the claimed stressful events 
during service, to include dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  He should also be (and 
hereby is) informed that the deaths he 
cited as stressors appear to have 
occurred after his service; he should 
verify the correct names.

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
veteran's DD 214 and all pertinent 
service documents should be sent to the 
USASCRUR.  The USASCRUR should be asked 
to verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  

4.  Following its receipt of a response 
from the USASCRUR and upon the completion 
of any follow-up development suggested by 
that office, the RO must prepare a report 
detailing any stressor(s) for which there 
is credible supporting evidence.  If no 
stressor has been so verified, the RO 
should so state, and the veteran should 
be informed in writing.

5.  If the RO receives information from 
the USASCRUR that supports the veteran's 
account of any claimed in-service 
stressor, after associating with the 
claims folder any available records 
received pursuant to the above-requested 
development, the record should be 
returned to the April 1999 examiner (or a 
suitable substitute) for an addendum as 
to whether it is at least as likely as 
not that the diagnosis of PTSD is linked 
to an in-service stressor which has been 
verified by the RO.  Further, if PTSD due 
to a verified stressor is found, the 
examiner should indicate whether the 
veteran suffers from bruxism secondary to 
his PTSD.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


